Order entered April 11, 2022




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                              No. 05-21-01117-CV

                         ARLENE SMITH, Appellant

                                       V.

                    SEACREST APARTMENTS, Appellee

               On Appeal from the County Court at Law No. 4
                           Dallas County, Texas
                   Trial Court Cause No. CC-21-03394-D

                                    ORDER

      On March 24, 2022, after the court reporter informed the Court the

reporter’s record had not been requested, we directed appellant to file written

verification she had requested the record. Although we cautioned her that failure

to comply within ten days could result in the appeal being submitted without the

reporter’s record, she has not complied to date. See TEX. R. APP. P. 37.3(c).

Accordingly, we ORDER the appeal submitted without the reporter’s record. See

id.
      As the clerk’s record has been filed, we ORDER appellant to file her brief

on the merits no later than May 11, 2022.

                                            /s/   KEN MOLBERG
                                                  JUSTICE